Appeal by defendant from a judgment of the Supreme Court, Nassau County, rendered May 19, 1964, convicting him of attempted robbery in the first degree and other related crimes, upon a jury verdict, and imposing sentence upon him as a second felony offender. Judgment reversed, on the law, and case remanded to the Supreme Court, Nassau County, for resentencing in accordance herewith. While defendant was informed that he could challenge the contention that he was the person convicted of the prior felony, he was not informed that he could contest the constitutionality of the prior conviction. This was his right (Penal Law, § 1943). He should be resenteneed after being so informed (People v. Green, 25 A D 2d 507; People v. Haley, 27 A D 2d 984; People v. Maze ella, 28 A D 2d 809). Beldock, P. J., Christ; Rabin, Benjamin and Munder, JJ., concur.